Citation Nr: 0810275	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-28 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
malignant melanoma.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
cancer of the lymph nodes.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The veteran had active service from August 1956 until July 
1976, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

In the April 2004 rating decision, the RO denied the claims 
on the basis that new and material evidence had not been 
submitted.  In April 2007, the RO reopened the claims; 
however, notwithstanding the RO's determination, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed by the Board before the Board may consider the 
merits of the underlying claim.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the issues before 
the Board involve whether new and material evidence has been 
received, as stated on the title page.

A review of the record discloses the veteran raised claims 
for service connection for the shoulder, back and throat.  
These issues have not been adjudicated and are REFERRED to 
the RO for appropriate action.

In this decision the Board reopens the claim for service 
connection for malignant melanoma.  This claim is being 
REMANDED and is addressed in the REMAND portion of the 
decision below.  This issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Rating decisions dated in June 1998 and February 2002 
denied service connection for malignant melanoma, including 
squamous cell skin cancer.  The veteran did not appeal these 
decisions and they are final.

2.  The evidence associated with the claims file since the 
February 2002 rating decision relates to an unestablished 
fact necessary to substantiate the claim for malignant 
melanoma and raises a reasonable possibility of 
substantiating the claim.

3.  A rating decision dated in February 2002 denied service 
connection for cancer of the lymph nodes.  The veteran did 
not appeal this decision and it is final.

4.  The evidence associated with the claims file subsequent 
to the February 2002 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
cancer of the lymph node and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the final February 2002 RO 
determination that denied the veteran's claim of entitlement 
to service connection for malignant melanoma is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1103 (2007).

2.  Evidence received since the final February 2002 RO 
determination that denied the veteran's claim of entitlement 
to service connection for cancer of the lymph nodes is not 
new and material, and the veteran's claims for this benefits 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for malignant melanoma 
and cancer of the lymph nodes.  The RO previously considered 
and denied claims for malignant melanoma in rating decisions 
dated in June 1998 and February 2002.  The veteran did not 
timely appeal the February 2002 decision and as such, it has 
become final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
RO previously considered and denied a claim for service 
connection for cancer of the lymph nodes in a rating decision 
dated in February 2002.  The veteran did not timely appeal 
the February 2002 decision and as such, it has become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Therefore, the 
veteran's claims may be reopened only if new and material 
evidence has been secured or presented since the last final 
rating decision. See Glynn v. Brown, 6 Vet. App. 523 (1994).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the veteran on November 2003 
included the definition of new and material, the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claims for service connection for malignant melanoma 
and cancer of he lymph nodes were previously denied.  

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

Concerning the claim for malignant melanoma, the claim was 
initially adjudicated as a claim for skin cancer and was 
considered and denied in a June 1998 rating decision.  
Subsequently, a February 2002 rating decision denied skin 
cancer and malignant melanoma claims.  The skin cancer claim 
was denied as there was no new and material evidence.  
Specifically, the RO noted there was no evidence the skin 
cancer was related to radiation exposure or linked as a 
presumptive condition to herbicide exposure.  The malignant 
melanoma claim was denied as there was no evidence of a 
disability during service or any evidence of a nexus.  At the 
time of the February 2002 rating decision, the evidence of 
record consisted of service medical records, VA outpatient 
treatment records, reports of VA examinations and statements 
of the veteran concerning his exposure to herbicides.  
Subsequently, additional VA outpatient treatment records, 
statements from the veteran explaining his exposure to 
ionizing radiation and a finding concerning radiation 
exposure have been associated with the claims file.  

The evidence received subsequent to the February 2002 rating 
decision is new, in that it was not previously of record; and 
is also material.  The claim for malignant melanoma was 
initially denied as there was no evidence of a disability 
during service and no evidence of exposure to ionizing 
radiation or any other evidence of a nexus.  Similarly the 
claim for skin cancer was denied based upon the lack of 
evidence of a nexus.  The evidence received subsequent to the 
February 2002 rating decision includes the veteran's April 
2006 statement explaining he was exposed to ionizing 
radiation while loading and unloading nuclear weapons in 
Korea.  Presuming such evidence is credible for the limited 
purpose of ascertaining its materiality, this would therefore 
relate to the unestablished element of exposure to radiation 
which is necessary to substantiate the veteran's claim under 
the presumptive provisions concerning ionizing radiation.  

Therefore, the additional evidence received since the 
February 2002 rating decision relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that the claim for service 
connection for malignant melanoma is reopened.

Concerning the claim for service connection for cancer of the 
lymph nodes, the claim was initially denied in a February 
2002 rating decision.  At the time of the February 2002 
rating decision that denied service connection, the evidence 
of record consisted of service medical records, VA outpatient 
treatment records, reports of VA examinations and statements 
of the veteran concerning his exposure to radiation and 
herbicides.  Subsequently, additional VA outpatient treatment 
records and findings concerning radiation exposure have been 
associated with the claims file. 

The evidence submitted subsequent to the February 2002 rating 
decision is new, in that it was not previously of record; 
however it is not material.  In February 2002, the claim was 
denied as there was no evidence of a current disability.  
Although the evidence submitted since the final February 2002 
decision includes current treatment records, none of these 
records demonstrates a current diagnosis of cancer of the 
lymph nodes.  In the absence of a present disability that is 
related to service, a grant of service connection is clearly 
not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Therefore, the additional evidence received 
since the February 2002 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim of service connection for cancer of the lymph nodes.  
Accordingly, the Board finds that the claim for service 
connection for cancer of the lymph nodes is not reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for malignant melanoma is reopened.  
To this extent and to this extent only, the appeal is 
granted.

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for cancer of the lymph nodes is denied.

REMAND

Having reopened malignant melanoma claim, including as 
secondary to exposure to ionizing radiation, the Board finds 
that further development is necessary.  The veteran has 
alleged exposure based upon working with nuclear weapons 
while stationed in Korea.  Service medical records include an 
October 1970 report of medical history and October 1970 
flying training class III examination that reflect the 
veteran worked with nuclear weapons from 1958 until 1959.  

In claims concerning exposure to ionizing radiation, a 
request is to be made for any available records concerning 
the veteran's exposure to radiation.  These records normally 
include, but may not be limited to, the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies. 38 C.F.R. 
§ 3.311(a)(2)(iii) (2007).  Although the RO requested the DD 
Form 1141, it did not perform any other development of the 
radiation claim.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should perform a comprehensive 
review of the veteran's claimed in-service 
exposure to radiation and complete all 
necessary development for an ionizing 
radiation claim.  All actions and 
responses should be documented in the 
claims folder.


When the development requested has been completed, the claim 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be issued a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  The veteran need take no action until he is 
notified.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


